The opinion of the court was delivered by
McEnery, J.
The plaintiff sues the defendant company for ten thousand dollars damages for injuries sustained by a guy wire erected for the purpose of supporting the posts of said company. I-Ie alleges that the wire was erected and maintained by the defendant company with gross carelessness and negligence so as to be dangerous to the lives of people using the public highway, and that said guy wire was placed at a less distance from the ground than required by the city ordinance.
The answer of the defendant is a general denial, and avers that if the plaintiffs suffered any damage, that the same was due to his own negligence and carelessness. The case was tried by a jury, and there was a verdict in favor of the plaintiff for $1750, upon which judgment was rendered, from which the defendant company appeals.
The guy wire had been erected about three days before the accident to plaintiff, in order to sustain and strengthen the posts of the defendant company, placed on the neutral ground on St. Charles avenue. The posts are situated about three feet six inches from the street, and the guy wire was some six or seven feet above the ground, not high enough to he clear of vehicles passing on the neutral ground. Outside of the asphalt pavement, and inside of the neutral ground, about throe and a half feet from the edge of the pavement there was located a fire plug, where the accident occurred.
The plaintiff was the driver for an engine company, and on the 21st of July, 1888, between 1 and 2 o’clock A. M., an alarm of ñre was sounded and he was driving his engine to the fire. He was proceeding along St. Charles avenue at the usual speed with which ñre engines travel to a fire. He passed the ñre plug, where an engine would supply itself with water to play upon the ñre in the neighborhood. In attempting to turn his engine, which had passed the fire plug only a short distance, it partly went on the neutral ground. The driver, the plaintiff, was struck by the guy wire and severely, if not seriously injured.
The telephone and telegraph company had the undoubted right to erect its poles and to secure them. But this permission does not authorize them to put them up and to secure them by wires strung so as to endanger human life. The city ordinances forbid the use of the neutral ground on St. Charles avenue to carriages and other vehicles, hut this *1044prohibition did not authorize the defendant company to erect its wires so as to injure any one who might be trespassing upon the neutral ground. No one oven to protect himself against trespassers lias a right to erect death traps on his premises. The posts were placed in dangerous proximity to the street, and ordinary prudence and a due regard for the safety of the public would have dictated that the guy wires should bo placed beyond the possibility of injuring any one. Hooker vs. Miller, 18 Ann. Rep. p. 18.
A person using the street without any intention of violating the city law, might by accident be driven with a vehicle on the neutral ground. In a case of that kind it would hardly be considered that he contributed to his own accident if he should be injured by the wire.
In the instant case the plaintiff was engaged in a lawful and a laudable purpose. There is a commendable rivalry among firemen as to who shall arrive early and do the first service. This has been often encouraged and on the approbation of the public it has become the unwritten law of the city to that extent, that what might be considered furious driving under ordinary circumstances, is regarded with favor and without penalty.
The evidence shows that the engine driven by plaintiff could not turn in less than thirty-five foot space. The plaintiff had slackened his pace and was with deliberation getting his engine in position when he encountered the defendants’ wire and was injured. The fire plug was placed for use iu its position on the neutral ground. It was the plain tiff’s duty to go to it with as little delay as possible. He exercised reasonable care in approaching it. We fail to ascertain from the record that he contributed by his negligence to the accident.
In comparing damages allowed in previous cases similar to this for injuries suffered from accidents inflicted by railroad and other agencies, with the amount allowed by the jury in the instant case, we think the amount is excessive. The judgment appealed from is therefore amended so as to allow $1000 damages instead of $1760, and as so amended it is ordered affirmed in all other respects. The cost of appeal to be paid by plaintiff.